DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Responses 
The Election filed 12/31/2021, in response to the Office Action of 09/14/2021, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 22-54) and the species of methylprednisolone, colorectal cancer and a bispecific antibody comprising a first antigen binding moiety that specifically binds to CD3 that comprises a HCVR SEQ ID NO: 7 and LCVR SEQ ID NO 8, and a second antigen binding moiety that specifically binds to CEA comprising a HCVR SEQ ID NO: 15 and LCVR SEQ ID NO 16. Examiner has rejoined the species of prednisone with methylprednisolone for examination. Claims 22-54 are pending and are currently under prosecution as drawn to the elected and rejoined species.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title relevant to the invention such as methods of treating cancer with combinations of anti-CD3 antibody and glucocorticoid.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 25, 28-29, 31, 33-34, and 44-48 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Lee et al 2015 (US11007267B2, Priority Date: 06/16/2015) 
Lee teaches a method of treating a patient, comprising administering to the patient having a tumor or a cancer, such as colorectal cancer, an anti-CD3 antibody and a glucocorticoid, wherein the glucocorticoid is methylprednisolone. (Col. 7, lines 55-64, col 69 lines 52-53; col. 8, lines -4-10,). Lee also teaches the glucocorticoid is administered prior, simultaneously or following the anti-CD3 antibody. Lee further teaches that anti-CD3 antibody is administered once a week at a dose of about 60-1200 mg. (col. 70 lines 50-67 – col. 71 lines 1-15). Lee teaches further administering a PD-1 axis binding antagonist, an anti-PDL-1 antibody: atezolizumab. (col. 6 lines 3-49, col. 21, lines 4-32). 
Claims 22-29, 31, 33, 34, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiss et al (2014) (US8709421B2). 
Heiss teaches a method of treating a patient, comprising administering to the patient having a tumor or a cancer a glucocorticoid and an anti-CD3 antibody comprising a bispecific antibody that binds to CD3 and a target cell antigen, CEA. Heiss teaches wherein the glucocorticoid is methylprednisolone and administering the glucocorticoid treats a tumor inflammation related adverse 
(Claims 1, 3, 5, 8; Column 6; lines 1-46, Column 8 lines 46-67) 
Claim(s) 22-25; 33-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bacac et al (2017) (US10596257B2, Priority Date: 01/08/2016). 
Bacac teaches the method of treating cancer, colon cancer, comprising administering to the patient a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and third antigen binding sites that bind to CEA. (Abstract, Claims 23, 51-52). Bacac teaches that the anti-CD3 antibody is administered at a dose of about 10 mg to 60 mg once a week or about 160 mg to 400 mg every week (col. 8, lines 4-14); and that the method above further comprising administering to the patient a PD-1 axis binding antagonist, wherein the PD-1 axis binding antagonist is anti-PD-L1 antibody, atezolizumab (claims 4-5). Bacac further teaches the dose atezolizumab used in the combination therapy: 1200 mg every 3 weeks (col. 4; lines 1-7). Additionally, Bacac teaches the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody HCVR/LCVR SEQ ID NOs: 7 and 8, respectively, and identical to the sequences of the instant bispecific anti-CD3/anti-CEA antibody HCDR SEQ ID NOs: 1-3; LCDRs SEQ ID NOs: 4-6; HCDRs SEQ ID NOs: 9-11; LCDRs 12-14; HCVR/LCVR: SEQ ID NOs: 7/8 and 15/16 (see sequence alignments below). Bacac teaches the method of further (Claim 44; col 5 lines 65-67 through col 61-51) 
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-54 are rejected under 35 U.S.C. 103 as being obvious over Bacac et al (2017) (US10596257B2, Priority Date: 01/08/2016), in view of Heiss et al (2014) (US8709421B2).  
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
	Bacac teaches the following: 
the method of treating cancer, colon cancer, comprising administering to the patient a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and third antigen binding sites that bind to CEA. (Abstract, Claims 23, 51-52) 
the anti-CD3 antibody is administered at a dose of about 10 mg to 60 mg once a week or about 160 mg to 400 mg every week (col. 8, lines 4-14).  
the method above further administrating a glucocorticoid, prednisone or prednisolone. (Col 18, lines 17-66; col 23, lines 1-19).
the method above, further comprising administering to the patient a PD-1 axis binding antagonist, wherein the PD-1 axis binding antagonist is anti-PD-L1 antibody, atezolizumab (claims 4-5) 
the dose of atezolizumab used in the combination therapy: 1200 mg every 3 weeks (col. 4; lines 1-7)
the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody HCVR/LCVR SEQ ID NOs: 7 and 8, respectively, and identical to the sequences of the instant bispecific anti-CD3/anti-CEA antibody HCDR SEQ ID NOs: 1-3; LCDRs SEQ ID NOs: 4-6; HCDRs SEQ ID NOs: 9-11; LCDRs 12-14; HCVR/LCVR: SEQ ID NOs: 7/8 and 15/16 (see sequence alignments below)  
the bispecific antibody comprises an Fc domain composed of a first and a second subunit capable of a stable association, and wherein the second antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the first antigen binding domain, and the first antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus first subunit of the Fc domain and the third antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the second subunit of the Fc domain; and wherein the first antigen binding moiety is a crossover Fab molecule wherein the constant regions of the Fab light chain and Fab heavy chain are exchanged, and wherein the second and third antigen binding moieties are each a Fab molecule (Claim 44; col 5 lines 65-67 through col 61-51) 

Heiss teaches the following: 
 method of treating a patient, comprising administering to the patient having a tumor or a cancer a glucocorticoid and an anti-CD3 antibody comprising a bispecific antibody that binds to CD3 and a target cell antigen, CEA. 
wherein the glucocorticoid is methylprednisolone and administering the glucocorticoid treats a tumor inflammation related adverse events. 
the glucocorticoid can be administered in doses of about 5-60 mg and 40 mg and administered before, concurrently with, or after administering the anti-CD3 antibody. 
the method of treating the cancer comprises a solid tumor, such as colorectal cancer. (Claims 1, 3, 5; Column 6; lines 1-46, Column 8 lines 46-67) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an anti-CD3 antibody or a bispecific anti-CD3/anti-CEA antibody and a glucocorticoid methylprednisolone to treat cancer or a tumor in the method of Bacac. One would have been motivated to because: (1) Bacac suggests using the combination of a bispecific antibody, anti-CD3 and anti-CEA, for the treatment of cancer, along with the combination of a glucocorticoid, prednisone, and (2) Heiss teaches the combination of a bispecific anti-CD3/CEA antibody and the use of a glucocorticoid, methylprednisolone, and . 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Instant Application: 16/693,056
US10596257B2 (15/399,122)
SEQ ID NO: 1,2,3

RESULT 159
US-15-399-122-50
; Sequence 50, Application US/15399122
; Patent No. 10596257
; GENERAL INFORMATION
;  APPLICANT: Hoffmann-La Roche Inc.
;  TITLE OF INVENTION: METHODS OF TREATING CEA-POSITIVE CANCERS USING PD-1 AXIS BINDING
;  TITLE OF INVENTION:ANTAGONISTS AND ANTI-CEA/ANTI-CD3 BISPECIFIC ANTIBODIES
;  FILE REFERENCE: P33335 US
;  CURRENT APPLICATION NUMBER: US/15/399,122
;  CURRENT FILING DATE: 2017-01-05
;  PRIOR APPLICATION NUMBER: EP16150506.0
;  PRIOR FILING DATE: 2016-01-08
;  NUMBER OF SEQ ID NOS: 57
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 50
;  LENGTH: 125
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-399-122-50

  Query Match             88.5%;  Score 188.4;  DB 1;  Length 125;
  Best Local Similarity   45.2%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 TYAMN--------------RIRSKYNNYATYYADSVKG---------------------- 24
              |||||              |||||||||||||||||||                      
Db         31 TYAMNWVRQAPGKGLEWVSRIRSKYNNYATYYADSVKGRFTISRDDSKNTLYLQMNSLRA 90

Qy         25 ----------HGNFGNSYVSWFAY 38
                        ||||||||||||||
Db         91 EDTAVYYCVRHGNFGNSYVSWFAY 114
SEQ ID NO: 4,5,6 
RESULT 131
US-15-399-122-51
; Sequence 51, Application US/15399122
; Patent No. 10596257
; GENERAL INFORMATION
;  APPLICANT: Hoffmann-La Roche Inc.
;  TITLE OF INVENTION: METHODS OF TREATING CEA-POSITIVE CANCERS USING PD-1 AXIS BINDING

;  FILE REFERENCE: P33335 US
;  CURRENT APPLICATION NUMBER: US/15/399,122
;  CURRENT FILING DATE: 2017-01-05
;  PRIOR APPLICATION NUMBER: EP16150506.0
;  PRIOR FILING DATE: 2016-01-08
;  NUMBER OF SEQ ID NOS: 57
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 51
;  LENGTH: 109
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-399-122-51

  Query Match             84.8%;  Score 138.3;  DB 1;  Length 109;
  Best Local Similarity   39.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 GSSTGAVTTSNYAN---------------GTNKRAP------------------------ 21
              ||||||||||||||               |||||||                        
Db         23 GSSTGAVTTSNYANWVQEKPGQAFRGLIGGTNKRAPGTPARFSGSLLGGKAALTLSGAQP 82

Qy         22 --------ALWYSNLWV 30
                      |||||||||
Db         83 EDEAEYYCALWYSNLWV 99

RESULT 10
US-15-399-122-34
; Sequence 34, Application US/15399122
; Patent No. 10596257
; GENERAL INFORMATION
;  APPLICANT: Hoffmann-La Roche Inc.
;  TITLE OF INVENTION: METHODS OF TREATING CEA-POSITIVE CANCERS USING PD-1 AXIS BINDING
;  TITLE OF INVENTION:ANTAGONISTS AND ANTI-CEA/ANTI-CD3 BISPECIFIC ANTIBODIES
;  FILE REFERENCE: P33335 US
;  CURRENT APPLICATION NUMBER: US/15/399,122
;  CURRENT FILING DATE: 2017-01-05
;  PRIOR APPLICATION NUMBER: EP16150506.0
;  PRIOR FILING DATE: 2016-01-08
;  NUMBER OF SEQ ID NOS: 57
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 34
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-399-122-34

  Query Match             87.3%;  Score 169.4;  DB 1;  Length 121;
  Best Local Similarity   42.5%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 EFGMN--------------WINTKTGEATYVEEFKG------------------------ 22

Db         31 EFGMNWVRQAPGQGLEWMGWINTKTGEATYVEEFKGRVTFTTDTSTSTAYMELRSLRSDD 90

Qy         23 --------WDFAYYVEAMDY 34
                      ||||||||||||
Db         91 TAVYYCARWDFAYYVEAMDY 110

RESULT 10
US-15-399-122-35
; Sequence 35, Application US/15399122
; Patent No. 10596257
; GENERAL INFORMATION
;  APPLICANT: Hoffmann-La Roche Inc.
;  TITLE OF INVENTION: METHODS OF TREATING CEA-POSITIVE CANCERS USING PD-1 AXIS BINDING
;  TITLE OF INVENTION:ANTAGONISTS AND ANTI-CEA/ANTI-CD3 BISPECIFIC ANTIBODIES
;  FILE REFERENCE: P33335 US
;  CURRENT APPLICATION NUMBER: US/15/399,122
;  CURRENT FILING DATE: 2017-01-05
;  PRIOR APPLICATION NUMBER: EP16150506.0
;  PRIOR FILING DATE: 2016-01-08
;  NUMBER OF SEQ ID NOS: 57
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 35
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-399-122-35

  Query Match             83.1%;  Score 121.3;  DB 1;  Length 108;
  Best Local Similarity   37.3%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASAAVGTYVA---------------SASYRKR--------------------------- 18
              |||||||||||               |||||||                           
Db         24 KASAAVGTYVAWYQQKPGKAPKLLIYSASYRKRGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 -----HQYYTYPLFT 28
                   ||||||||||
Db         84 ATYYCHQYYTYPLFT 98
SEQ ID NO: 1
SEQ ID NO: 44
    GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 12:53:12 ; Search time 1 Seconds
                                           (without alignments)
                                           0.000 Million cell updates/sec

Title:          AASEQ1_12282021_125310
Perfect score:  76
Sequence:       1 THRTYRALAMETASN 15


                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 15 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_125310.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      76  100.0     15  1  AASEQ2_12282021_125310                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_125310

  Query Match             100.0%;  Score 76;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 THRTYRALAMETASN 15
              |||||||||||||||
Db          1 THRTYRALAMETASN 15


Search completed: December 28, 2021, 12:53:12
Job time : 1 secs

SEQ ID NO: 45
     GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:01:09 ; Search time 1 Seconds
                                           (without alignments)
                                           0.003 Million cell updates/sec

Title:          AASEQ1_12282021_130108
Perfect score:  283
Sequence:       1 ARGILEARGSERLYSTYRAS..........YRALAASPSERVALLYSGLY 57

Scoring table:  BLOSUM62


Searched:       1 seqs, 57 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130108.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     283  100.0     57  1  AASEQ2_12282021_130108                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130108

  Query Match             100.0%;  Score 283;  DB 1;  Length 57;
  Best Local Similarity   100.0%;  
  Matches   57;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ARGILEARGSERLYSTYRASNASNTYRALATHRTYRTYRALAASPSERVALLYSGLY 57
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ARGILEARGSERLYSTYRASNASNTYRALATHRTYRTYRALAASPSERVALLYSGLY 57


Search completed: December 28, 2021, 13:01:09
Job time : 1 secs

SEQ ID NO: 46
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:01:51 ; Search time 1 Seconds
                                           (without alignments)
                                           0.002 Million cell updates/sec

Title:          AASEQ1_12282021_130146
Perfect score:  221
Sequence:       1 HISGLYASNPHEGLYASNSE..........YRVALSERTRPPHEALATYR 42

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 42 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130146.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     221  100.0     42  1  AASEQ2_12282021_130146                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130146

  Query Match             100.0%;  Score 221;  DB 1;  Length 42;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HISGLYASNPHEGLYASNSERTYRVALSERTRPPHEALATYR 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 HISGLYASNPHEGLYASNSERTYRVALSERTRPPHEALATYR 42


Search completed: December 28, 2021, 13:01:51
Job time : 1 secs

SEQ ID NO: 47
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:02:41 ; Search time 1 Seconds
                                           (without alignments)
                                           0.002 Million cell updates/sec

Title:          AASEQ1_12282021_130236
Perfect score:  211
Sequence:       1 GLYSERSERTHRGLYALAVA..........HRTHRSERASNTYRALAASN 42

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5



Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130236.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     211  100.0     42  1  AASEQ2_12282021_130236                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130236

  Query Match             100.0%;  Score 211;  DB 1;  Length 42;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLYSERSERTHRGLYALAVALTHRTHRSERASNTYRALAASN 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 GLYSERSERTHRGLYALAVALTHRTHRSERASNTYRALAASN 42


Search completed: December 28, 2021, 13:02:41
Job time : 1 secs

SEQ ID NO: 48
  GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:03:07 ; Search time 1 Seconds
                                           (without alignments)
                                           0.000 Million cell updates/sec

Title:          AASEQ1_12282021_130306
Perfect score:  108
Sequence:       1 GLYTHRASNLYSARGALAPRO 21

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 21 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130306.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     108  100.0     21  1  AASEQ2_12282021_130306                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130306

  Query Match             100.0%;  Score 108;  DB 1;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLYTHRASNLYSARGALAPRO 21
              |||||||||||||||||||||
Db          1 GLYTHRASNLYSARGALAPRO 21


Search completed: December 28, 2021, 13:03:07
Job time : 1 secs

SEQ ID NO: 49
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:05:09 ; Search time 1 Seconds
                                           (without alignments)
                                           0.001 Million cell updates/sec

Title:          AASEQ1_12282021_130506
Perfect score:  139
Sequence:       1 ALALEUTRPTYRSERASNLEUTRPVAL 27

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 27 residues



Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130506.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     139  100.0     27  1  AASEQ2_12282021_130506                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130506

  Query Match             100.0%;  Score 139;  DB 1;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ALALEUTRPTYRSERASNLEUTRPVAL 27
              |||||||||||||||||||||||||||
Db          1 ALALEUTRPTYRSERASNLEUTRPVAL 27


Search completed: December 28, 2021, 13:05:09
Job time : 1 secs

SEQ ID NO: 38
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:05:46 ; Search time 1 Seconds
                                           (without alignments)
                                           0.000 Million cell updates/sec

Title:          AASEQ1_12282021_130544
Perfect score:  85
Sequence:       1 GLUPHEGLYMETASN 15

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 15 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130544.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      85  100.0     15  1  AASEQ2_12282021_130544                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130544

  Query Match             100.0%;  Score 85;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLUPHEGLYMETASN 15
              |||||||||||||||
Db          1 GLUPHEGLYMETASN 15


Search completed: December 28, 2021, 13:05:46
Job time : 1 secs

SEQ ID NO: 39
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:06:14 ; Search time 1 Seconds
                                           (without alignments)
                                           0.003 Million cell updates/sec

Title:          AASEQ1_12282021_130611
Perfect score:  280
Sequence:       1 TRPILEASNTHRLYSTHRGL..........YRVALGLUGLUPHELYSGLY 51

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 51 residues

Total number of hits satisfying chosen parameters:      1


Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130611.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     280  100.0     51  1  AASEQ2_12282021_130611                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130611

  Query Match             100.0%;  Score 280;  DB 1;  Length 51;
  Best Local Similarity   100.0%;  
  Matches   51;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TRPILEASNTHRLYSTHRGLYGLUALATHRTYRVALGLUGLUPHELYSGLY 51
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TRPILEASNTHRLYSTHRGLYGLUALATHRTYRVALGLUGLUPHELYSGLY 51


Search completed: December 28, 2021, 13:06:14
Job time : 1 secs

SEQ ID NO: 40
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:07:06 ; Search time 1 Seconds
                                           (without alignments)
                                           0.001 Million cell updates/sec

Title:          AASEQ1_12282021_130703
Perfect score:  188
Sequence:       1 TRPASPPHEALATYRTYRVALGLUALAMETASPTYR 36

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 36 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0


Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130703.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     188  100.0     36  1  AASEQ2_12282021_130703                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130703

  Query Match             100.0%;  Score 188;  DB 1;  Length 36;
  Best Local Similarity   100.0%;  
  Matches   36;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TRPASPPHEALATYRTYRVALGLUALAMETASPTYR 36
              ||||||||||||||||||||||||||||||||||||
Db          1 TRPASPPHEALATYRTYRVALGLUALAMETASPTYR 36


Search completed: December 28, 2021, 13:07:06
Job time : 1 secs

SEQ ID NO: 41
  GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:07:52 ; Search time 1 Seconds
                                           (without alignments)
                                           0.001 Million cell updates/sec

Title:          AASEQ1_12282021_130750
Perfect score:  153
Sequence:       1 LYSALASERALAALAVALGLYTHRTYRVALALA 33

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 33 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130750.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     153  100.0     33  1  AASEQ2_12282021_130750                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130750

  Query Match             100.0%;  Score 153;  DB 1;  Length 33;
  Best Local Similarity   100.0%;  
  Matches   33;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LYSALASERALAALAVALGLYTHRTYRVALALA 33
              |||||||||||||||||||||||||||||||||
Db          1 LYSALASERALAALAVALGLYTHRTYRVALALA 33


Search completed: December 28, 2021, 13:07:52
Job time : 1 secs 

SEQ ID NO: 42


GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:08:22 ; Search time 1 Seconds
                                           (without alignments)
                                           0.000 Million cell updates/sec

Title:          AASEQ1_12282021_130819
Perfect score:  102
Sequence:       1 SERALASERTYRARGLYSARG 21

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 21 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0


Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130819.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     102  100.0     21  1  AASEQ2_12282021_130819                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130819

  Query Match             100.0%;  Score 102;  DB 1;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SERALASERTYRARGLYSARG 21
              |||||||||||||||||||||
Db          1 SERALASERTYRARGLYSARG 21


Search completed: December 28, 2021, 13:08:23
Job time : 1 secs

SEQ ID NO: 43
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 28, 2021, 13:08:59 ; Search time 1 Seconds
                                           (without alignments)
                                           0.001 Million cell updates/sec

Title:          AASEQ1_12282021_130854
Perfect score:  174
Sequence:       1 HISGLNTYRTYRTHRTYRPROLEUPHETHR 30

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 30 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_12282021_130854.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     174  100.0     30  1  AASEQ2_12282021_130854                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_12282021_130854

  Query Match             100.0%;  Score 174;  DB 1;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HISGLNTYRTYRTHRTYRPROLEUPHETHR 30
              ||||||||||||||||||||||||||||||
Db          1 HISGLNTYRTYRTHRTYRPROLEUPHETHR 30

Search completed: December 28, 2021, 13:08:59
Job time : 1 secs

SEQ ID NO: 50
SEQ ID NO: 8
SEQ ID NO: 51
SEQ ID NO: 15
SEQ ID NO: 34
SEQ ID NO: 16
SEQ ID NO: 35


Claim 22-45 and 50-51 rejected under 35 U.S.C. 103 as being unpatentable over Bacac et al (US 2014/0242079) in view of Heiss et al (2014) (US8709421B2).  
Bacac teaches the method of treating cancer comprising administering to the patient a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and third antigen binding sites that bind to CEA. (Abstract, Claims)  Bacac further teaches the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody HCVR/LCVR SEQ ID NOs: 7 and 8, respectively, and identical to the sequences of the instant (see sequence alignments below). Bacac further teaches the bispecific antibody wherein the Fc domain composed of a first and a second subunit capable of stable association. (Claim 23, 35, 0029, 0140, 0141). Bacac teaches wherein the first antigen binding moiety of the bispecific antibody is a crossover Fab molecule wherein the constant regions of the Fab light chain and the Fab heavy chain are exchanged. (claim 10, 11) Bacac further teaches wherein the second antigen binding moiety is fused at the C-terminus of the Fab heavy chain of the first antigen binding moiety, and the first antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the first subunit of the Fc domain, and the third antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the second subunit of the Fc domain. (Claim 20-21, 24-30, 35; 0031) However, Bacac does not teach the combination of an anti-CD3 antibody or a bispecific anti-CD3/CEA antibody with a glucocorticoid. 
Heiss teaches the following: 
 method of treating a patient, comprising administering to the patient having a tumor or a cancer a glucocorticoid and an anti-CD3 antibody comprising a bispecific antibody that binds to CD3 and a target cell antigen, CEA. 
wherein the glucocorticoid is methylprednisolone and administering the glucocorticoid treats a tumor inflammation related adverse events. 
the glucocorticoid can be administered in doses of about 5-60 mg and 40 mg and administered before, concurrently with, or after administering the anti-CD3 antibody. 
the method of treating the cancer comprises a solid tumor, such as colorectal cancer. (Claims 1, 3, 5; Column 6; lines 1-46, Column 8 lines 46-67) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an anti-CD3 antibody or a bispecific anti-CD3/anti-CEA antibody and a glucocorticoid to treat cancer or a tumor in the method of Bacac.  One would have been motivated to because: (1) Bacac teaches using the combination of a bispecific antibody, anti-CD3 and anti-CEA, for the treatment of cancer; (2) Heiss teaches the combination of a bispecific anti-CD3/CEA antibody and the use of a glucocorticoid, methylprednisolone, and the dosing regimen to treat the adverse events of administering this bispecific antibody. Heiss teaches that glucocorticoids used to reduce adverse events of an immunostimulating antibody, such anti-CD3 antibody, when used for the treatment of cancer. (col. 2, lines 29-67). Heiss further teaches that the glucocorticoid may be administered before, during or after the antibody, and may be reasonably expected to perform the same cancer-treatment effect when administered to a cancer patient, including when administered between about 1 hour and 7 days after the anti-CD3 antibody, and at about 3 hours, 1 day, 2 days and about 3 days after the anti-CD3 antibody. Given the known need to treat cancer and the known function of methylprednisolone in the treatment of cancer taught by the cited references, one of the ordinary skill in the art could have 
Instant Application: 16/693,056
US 2014/0242079
SEQ ID NO: 7
SEQ ID NO 3, 122, 54, 61, 57, 32, 33
SEQ ID NO: 8
SEQ ID NO: 7, 2, 60, 56, 53, 
SEQ ID NO 15
SEQ ID NO 23, 21, 57, 58
SEQ ID NO 16
SEQ ID NO 27, 22
SEQ ID NOs 1-3
RESULT 83
US-14-188-486-3
; Sequence 3, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION
;  APPLICANT: Roche Glycart AG
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 125
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: VH CD3 CH2527 (VH_3-23(12))
US-14-188-486-3

  Query Match             88.5%;  Score 188.4;  DB 1;  Length 125;
  Best Local Similarity   45.2%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 TYAMN--------------RIRSKYNNYATYYADSVKG---------------------- 24
              |||||              |||||||||||||||||||                      
Db         31 TYAMNWVRQAPGKGLEWVSRIRSKYNNYATYYADSVKGRFTISRDDSKNTLYLQMNSLRA 90

Qy         25 ----------HGNFGNSYVSWFAY 38
                        ||||||||||||||
Db         91 EDTAVYYCVRHGNFGNSYVSWFAY 114
SEQ ID NOS 4-6
RESULT 71
US-14-188-486-7
; Sequence 7, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION

;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 109
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: VL CD3 CH2527 (VL_7-46(13))
US-14-188-486-7

  Query Match             84.8%;  Score 138.3;  DB 1;  Length 109;
  Best Local Similarity   39.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 GSSTGAVTTSNYAN---------------GTNKRAP------------------------ 21
              ||||||||||||||               |||||||                        
Db         23 GSSTGAVTTSNYANWVQEKPGQAFRGLIGGTNKRAPGTPARFSGSLLGGKAALTLSGAQP 82

Qy         22 --------ALWYSNLWV 30
                      |||||||||
Db         83 EDEAEYYCALWYSNLWV 99


RESULT 3
US-14-188-486-23
; Sequence 23, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION
;  APPLICANT: Roche Glycart AG
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: VH CEA CH1A1A 98-99
US-14-188-486-23

  Query Match             87.3%;  Score 169.4;  DB 1;  Length 121;
  Best Local Similarity   42.5%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;


              |||||              |||||||||||||||||                        
Db         31 EFGMNWVRQAPGQGLEWMGWINTKTGEATYVEEFKGRVTFTTDTSTSTAYMELRSLRSDD 90

Qy         23 --------WDFAYYVEAMDY 34
                      ||||||||||||
Db         91 TAVYYCARWDFAYYVEAMDY 110
RESULT 26
US-14-188-486-21
; Sequence 21, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION
;  APPLICANT: Roche Glycart AG
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 451
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: HC CEA CH1A1A 98-99
US-14-188-486-21

  Query Match             87.3%;  Score 169.4;  DB 1;  Length 451;
  Best Local Similarity   42.5%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 EFGMN--------------WINTKTGEATYVEEFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 EFGMNWVRQAPGQGLEWMGWINTKTGEATYVEEFKGRVTFTTDTSTSTAYMELRSLRSDD 90

Qy         23 --------WDFAYYVEAMDY 34
                      ||||||||||||
Db         91 TAVYYCARWDFAYYVEAMDY 110


RESULT 27
US-14-188-486-58
; Sequence 58, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION
;  APPLICANT: Roche Glycart AG
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 58

;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CEA CH1A1A 98/99 (VH-CH1) - Fc(hole) P329GLALA
US-14-188-486-58

  Query Match             87.3%;  Score 169.4;  DB 1;  Length 451;
  Best Local Similarity   42.5%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 EFGMN--------------WINTKTGEATYVEEFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 EFGMNWVRQAPGQGLEWMGWINTKTGEATYVEEFKGRVTFTTDTSTSTAYMELRSLRSDD 90

Qy         23 --------WDFAYYVEAMDY 34
                      ||||||||||||
Db         91 TAVYYCARWDFAYYVEAMDY 110

RESULT 65
US-14-188-486-57
; Sequence 57, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION
;  APPLICANT: Roche Glycart AG
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 57
;  LENGTH: 694
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CEA CH1A1A 98/99 - CD3 CH2527 (Crossfab VH-Ck) - Fc(knob)
;  OTHER INFORMATION:P329GLALA
US-14-188-486-57

  Query Match             87.3%;  Score 169.4;  DB 1;  Length 694;
  Best Local Similarity   42.5%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 EFGMN--------------WINTKTGEATYVEEFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 EFGMNWVRQAPGQGLEWMGWINTKTGEATYVEEFKGRVTFTTDTSTSTAYMELRSLRSDD 90

Qy         23 --------WDFAYYVEAMDY 34
                      ||||||||||||
Db         91 TAVYYCARWDFAYYVEAMDY 110


RESULT 3

; Sequence 27, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION
;  APPLICANT: Roche Glycart AG
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 27
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: VL CEA 2F1
US-14-188-486-27

  Query Match             83.1%;  Score 121.3;  DB 1;  Length 108;
  Best Local Similarity   37.3%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASAAVGTYVA---------------SASYRKR--------------------------- 18
              |||||||||||               |||||||                           
Db         24 KASAAVGTYVAWYQQKPGKAPKLLIYSASYRKRGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 -----HQYYTYPLFT 28
                   ||||||||||
Db         84 ATYYCHQYYTYPLFT 98

RESULT 23
US-14-188-486-22
; Sequence 22, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION
;  APPLICANT: Roche Glycart AG
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 215
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: LC CEA 2F1
US-14-188-486-22

  Query Match             83.1%;  Score 121.3;  DB 1;  Length 215;
  Best Local Similarity   37.3%;  


Qy          1 KASAAVGTYVA---------------SASYRKR--------------------------- 18
              |||||||||||               |||||||                           
Db         24 KASAAVGTYVAWYQQKPGKAPKLLIYSASYRKRGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 -----HQYYTYPLFT 28
                   ||||||||||
Db         84 ATYYCHQYYTYPLFT 98
RESULT 145
US-14-188-486-30
; Sequence 30, Application US/14188486
; Patent No. 10155815
; GENERAL INFORMATION
;  APPLICANT: Roche Glycart AG
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: 31447
;  CURRENT APPLICATION NUMBER: US/14/188,486
;  CURRENT FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: EP 13156686.1
;  PRIOR FILING DATE: 2013-02-26
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: LCDR3 CEA 2F1
US-14-188-486-30

  Query Match             41.8%;  Score 61;  DB 1;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         19 HQYYTYPLFT 28
              ||||||||||
Db          1 HQYYTYPLFT 10


Claim 22-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bruenker et al (US 2016/0130347) in view of Heiss et al (2014) (US8709421B2).  
Bruenker teaches the method of treating cancer comprising administering to the patient a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and third antigen binding site that binds to CEA. (Claims 1-18, 0006, 0023). Bruenker further teaches the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody (see sequence alignments below). However, Bruenker does not teach the combination of an anti-CD3 antibody or a bispecific anti-CD3/CEA antibody with a glucocorticoid. 
Heiss teaches the following: 
 method of treating a patient, comprising administering to the patient having a tumor or a cancer a glucocorticoid and an anti-CD3 antibody comprising a bispecific antibody that binds to CD3 and a target cell antigen, CEA. 
wherein the glucocorticoid is methylprednisolone and administering the glucocorticoid treats a tumor inflammation related adverse events. 
the glucocorticoid can be administered in doses of about 5-60 mg and 40 mg and administered before, concurrently with, or after administering the anti-CD3 antibody. 
the method of treating the cancer comprises a solid tumor, such as colorectal cancer. (Claims 1, 3, 5; Column 6; lines 1-46, Column 8 lines 46-67) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an anti-CD3 antibody or a bispecific anti-CD3/anti-CEA antibody and a glucocorticoid to treat cancer or a tumor in the method of Bruenker. One would have been motivated to because: (1) Bruenker suggests using the combination of a bispecific antibody, anti-CD3 and anti-CEA, for the treatment of cancer; (2) Heiss teaches the combination of a bispecific anti-
Instant Application: 16/693,056
US 2014/0242079
SEQ ID NO: 7
SEQ ID NO 169, 167, 186, 187
SEQ ID NO: 8
SEQ ID NO: 173,168
SEQ ID NO 15
SEQ ID NO 90, 159
SEQ ID NO 16
SEQ ID NO 91, 160
SEQ ID NOs 1-3
RESULT 12
US-14-434-168A-186
; Sequence 186, Application US/14434168A
; Patent No. 10087250
; GENERAL INFORMATION
;  APPLICANT: BRUENKER, PETER
;  APPLICANT:FAUTI, TANJA
;  APPLICANT:JAEGER, CHRISTIANE
;  APPLICANT:KLEIN, CHRISTIAN
;  APPLICANT:UMANA, PABLO

;  TITLE OF INVENTION:USE
;  FILE REFERENCE: P31270-US
;  CURRENT APPLICATION NUMBER: US/14/434,168A
;  CURRENT FILING DATE: 2015-12-09
;  PRIOR APPLICATION NUMBER: PCT/EP2013/070607
;  PRIOR FILING DATE: 2013-10-03
;  PRIOR APPLICATION NUMBER: EP 12187647.8
;  PRIOR FILING DATE: 2012-10-08
;  NUMBER OF SEQ ID NOS: 209
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 186
;  LENGTH: 125
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:VH CD3 clone VHcomboA49SV93A polypeptide
US-14-434-168A-186

  Query Match             88.5%;  Score 188.4;  DB 1;  Length 125;
  Best Local Similarity   45.2%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 TYAMN--------------RIRSKYNNYATYYADSVKG---------------------- 24
              |||||              |||||||||||||||||||                      
Db         31 TYAMNWVRQAPGKGLEWVSRIRSKYNNYATYYADSVKGRFTISRDDSKNTLYLQMNSLRA 90

Qy         25 ----------HGNFGNSYVSWFAY 38
                        ||||||||||||||
Db         91 EDTAVYYCARHGNFGNSYVSWFAY 114

RESULT 12
US-14-434-168A-173
; Sequence 173, Application US/14434168A
; Patent No. 10087250
; GENERAL INFORMATION
;  APPLICANT: BRUENKER, PETER
;  APPLICANT:FAUTI, TANJA
;  APPLICANT:JAEGER, CHRISTIANE
;  APPLICANT:KLEIN, CHRISTIAN
;  APPLICANT:UMANA, PABLO
;  TITLE OF INVENTION: FC-FREE ANTIBODIES COMPRISING TWO FAB-FRAGMENTS AND METHODS OF
;  TITLE OF INVENTION:USE
;  FILE REFERENCE: P31270-US
;  CURRENT APPLICATION NUMBER: US/14/434,168A
;  CURRENT FILING DATE: 2015-12-09
;  PRIOR APPLICATION NUMBER: PCT/EP2013/070607
;  PRIOR FILING DATE: 2013-10-03
;  PRIOR APPLICATION NUMBER: EP 12187647.8
;  PRIOR FILING DATE: 2012-10-08
;  NUMBER OF SEQ ID NOS: 209
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 173
;  LENGTH: 109
;  TYPE: PRT

;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:VL CD3 humanized polypeptide
US-14-434-168A-173

  Query Match             84.8%;  Score 138.3;  DB 1;  Length 109;
  Best Local Similarity   39.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 GSSTGAVTTSNYAN---------------GTNKRAP------------------------ 21
              ||||||||||||||               |||||||                        
Db         23 GSSTGAVTTSNYANWVQEKPGQAFRGLIGGTNKRAPGTPARFSGSLLGGKAALTLSGAQP 82

Qy         22 --------ALWYSNLWV 30
                      |||||||||
Db         83 EDEAEYYCALWYSNLWV 99


RESULT 1
US-14-434-168A-90
; Sequence 90, Application US/14434168A
; Patent No. 10087250
; GENERAL INFORMATION
;  APPLICANT: BRUENKER, PETER
;  APPLICANT:FAUTI, TANJA
;  APPLICANT:JAEGER, CHRISTIANE
;  APPLICANT:KLEIN, CHRISTIAN
;  APPLICANT:UMANA, PABLO
;  TITLE OF INVENTION: FC-FREE ANTIBODIES COMPRISING TWO FAB-FRAGMENTS AND METHODS OF
;  TITLE OF INVENTION:USE
;  FILE REFERENCE: P31270-US
;  CURRENT APPLICATION NUMBER: US/14/434,168A
;  CURRENT FILING DATE: 2015-12-09
;  PRIOR APPLICATION NUMBER: PCT/EP2013/070607
;  PRIOR FILING DATE: 2013-10-03
;  PRIOR APPLICATION NUMBER: EP 12187647.8
;  PRIOR FILING DATE: 2012-10-08
;  NUMBER OF SEQ ID NOS: 209
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 90
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:CH1A1A VH polypeptide
US-14-434-168A-90

  Query Match             87.3%;  Score 169.4;  DB 1;  Length 121;
  Best Local Similarity   42.5%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 EFGMN--------------WINTKTGEATYVEEFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 EFGMNWVRQAPGQGLEWMGWINTKTGEATYVEEFKGRVTFTTDTSTSTAYMELRSLRSDD 90

Qy         23 --------WDFAYYVEAMDY 34
                      ||||||||||||
Db         91 TAVYYCARWDFAYYVEAMDY 110

RESULT 2
US-14-434-168A-159
; Sequence 159, Application US/14434168A
; Patent No. 10087250
; GENERAL INFORMATION
;  APPLICANT: BRUENKER, PETER
;  APPLICANT:FAUTI, TANJA
;  APPLICANT:JAEGER, CHRISTIANE
;  APPLICANT:KLEIN, CHRISTIAN
;  APPLICANT:UMANA, PABLO
;  TITLE OF INVENTION: FC-FREE ANTIBODIES COMPRISING TWO FAB-FRAGMENTS AND METHODS OF
;  TITLE OF INVENTION:USE
;  FILE REFERENCE: P31270-US
;  CURRENT APPLICATION NUMBER: US/14/434,168A
;  CURRENT FILING DATE: 2015-12-09
;  PRIOR APPLICATION NUMBER: PCT/EP2013/070607
;  PRIOR FILING DATE: 2013-10-03
;  PRIOR APPLICATION NUMBER: EP 12187647.8
;  PRIOR FILING DATE: 2012-10-08
;  NUMBER OF SEQ ID NOS: 209
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 159
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:Anti-CEA VH polypeptide
US-14-434-168A-159

  Query Match             87.3%;  Score 169.4;  DB 1;  Length 121;
  Best Local Similarity   42.5%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 EFGMN--------------WINTKTGEATYVEEFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 EFGMNWVRQAPGQGLEWMGWINTKTGEATYVEEFKGRVTFTTDTSTSTAYMELRSLRSDD 90

Qy         23 --------WDFAYYVEAMDY 34
                      ||||||||||||
Db         91 TAVYYCARWDFAYYVEAMDY 110


RESULT 1
US-14-434-168A-91
; Sequence 91, Application US/14434168A
; Patent No. 10087250
; GENERAL INFORMATION
;  APPLICANT: BRUENKER, PETER
;  APPLICANT:FAUTI, TANJA
;  APPLICANT:JAEGER, CHRISTIANE

;  APPLICANT:UMANA, PABLO
;  TITLE OF INVENTION: FC-FREE ANTIBODIES COMPRISING TWO FAB-FRAGMENTS AND METHODS OF
;  TITLE OF INVENTION:USE
;  FILE REFERENCE: P31270-US
;  CURRENT APPLICATION NUMBER: US/14/434,168A
;  CURRENT FILING DATE: 2015-12-09
;  PRIOR APPLICATION NUMBER: PCT/EP2013/070607
;  PRIOR FILING DATE: 2013-10-03
;  PRIOR APPLICATION NUMBER: EP 12187647.8
;  PRIOR FILING DATE: 2012-10-08
;  NUMBER OF SEQ ID NOS: 209
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 91
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:CH1A1A VL polypeptide
US-14-434-168A-91

  Query Match             83.1%;  Score 121.3;  DB 1;  Length 108;
  Best Local Similarity   37.3%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASAAVGTYVA---------------SASYRKR--------------------------- 18
              |||||||||||               |||||||                           
Db         24 KASAAVGTYVAWYQQKPGKAPKLLIYSASYRKRGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 -----HQYYTYPLFT 28
                   ||||||||||
Db         84 ATYYCHQYYTYPLFT 98

RESULT 2
US-14-434-168A-160
; Sequence 160, Application US/14434168A
; Patent No. 10087250
; GENERAL INFORMATION
;  APPLICANT: BRUENKER, PETER
;  APPLICANT:FAUTI, TANJA
;  APPLICANT:JAEGER, CHRISTIANE
;  APPLICANT:KLEIN, CHRISTIAN
;  APPLICANT:UMANA, PABLO
;  TITLE OF INVENTION: FC-FREE ANTIBODIES COMPRISING TWO FAB-FRAGMENTS AND METHODS OF
;  TITLE OF INVENTION:USE
;  FILE REFERENCE: P31270-US
;  CURRENT APPLICATION NUMBER: US/14/434,168A
;  CURRENT FILING DATE: 2015-12-09
;  PRIOR APPLICATION NUMBER: PCT/EP2013/070607
;  PRIOR FILING DATE: 2013-10-03
;  PRIOR APPLICATION NUMBER: EP 12187647.8
;  PRIOR FILING DATE: 2012-10-08
;  NUMBER OF SEQ ID NOS: 209
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 160
;  LENGTH: 108

;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:Anti-CEA VL polypeptide
US-14-434-168A-160

  Query Match             83.1%;  Score 121.3;  DB 1;  Length 108;
  Best Local Similarity   37.3%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASAAVGTYVA---------------SASYRKR--------------------------- 18
              |||||||||||               |||||||                           
Db         24 KASAAVGTYVAWYQQKPGKAPKLLIYSASYRKRGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 -----HQYYTYPLFT 28
                   ||||||||||
Db         84 ATYYCHQYYTYPLFT 98

RESULT 144
US-14-434-168A-89
; Sequence 89, Application US/14434168A
; Patent No. 10087250
; GENERAL INFORMATION
;  APPLICANT: BRUENKER, PETER
;  APPLICANT:FAUTI, TANJA
;  APPLICANT:JAEGER, CHRISTIANE
;  APPLICANT:KLEIN, CHRISTIAN
;  APPLICANT:UMANA, PABLO
;  TITLE OF INVENTION: FC-FREE ANTIBODIES COMPRISING TWO FAB-FRAGMENTS AND METHODS OF
;  TITLE OF INVENTION:USE
;  FILE REFERENCE: P31270-US
;  CURRENT APPLICATION NUMBER: US/14/434,168A
;  CURRENT FILING DATE: 2015-12-09
;  PRIOR APPLICATION NUMBER: PCT/EP2013/070607
;  PRIOR FILING DATE: 2013-10-03
;  PRIOR APPLICATION NUMBER: EP 12187647.8
;  PRIOR FILING DATE: 2012-10-08
;  NUMBER OF SEQ ID NOS: 209
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 89
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:CH1A1A LCDR3 peptide
US-14-434-168A-89

  Query Match             41.8%;  Score 61;  DB 1;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         19 HQYYTYPLFT 28
              ||||||||||
Db          1 HQYYTYPLFT 10


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 22-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. U.S. Patent No. 10,596,257B2 in view of Heiss et al (2014) (US8709421B2).
	The US Patent claims a method for treating cancer in a patient comprising: 
administering to the individual an effective amount of a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and a third antigen binding sites that binds to CEA; 
administering to the individual a PD-1 axis binding antagonist, an anti-PD-L1 antibody, atezolizumab; 
further comprising administering a chemotherapeutic agent; 
the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody HCVR/LCVR SEQ ID NOs: 7 and 8, respectively, and identical to the sequences of the instant bispecific anti-CD3/anti-CEA antibody HCDR SEQ ID NOs: 1-3; LCDRs SEQ ID NOs: 4-6; HCDRs SEQ ID NOs: 9-11; LCDRs 12-14; HCVR/LCVR: SEQ ID NOs: 7/8 and 15/16; 
the bispecific antibody comprises an Fc domain composed of a first and a second subunit capable of a stable association, and wherein the second antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the first antigen binding domain, and the first antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus first subunit of the Fc domain and the third antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the second subunit of the Fc domain; and wherein the first antigen binding moiety is a crossover Fab molecule wherein the constant regions of the Fab light chain and Fab heavy chain are exchanged, and wherein the second and third antigen binding moieties are each a Fab molecule.
	The US Patent does not claim the chemotherapeutic agent is prednisone or methylprednisolone or the dose/regimen administered. However, it is noted that the US Patent discloses that prednisone and prednisolone are encompassed by the term “chemotherapeutic agent” (col. 18, lines 17-45; col. 23, line 17).
	Heiss teaches the method of treating a patient comprising administering a glucocorticoid and a bispecific CD3/CEA antibody, wherein the glucocorticoid is methylprednisolone, and administering the glucocorticoid treats a tumor inflammation related adverse event. Heiss further teaches that the glucocorticoid can be administered in doses of about 5-60 mg and 40 mg and administered before, concurrently with, or after administering the bispecific anti-CD3/CEA antibody. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a glucocorticoid methylprednisolone as the 
Conclusion
Claims 22-54 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642